DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2015/0295089) (hereafter Huang).
Regarding claim 15, Huang discloses a method comprising: 
forming a fin structure 24 (Fig. 6, paragraph 0012) extending from a substrate 20 (Fig. 6, paragraph 0012) along a major surface (top surface of 20 in Fig. 6) of the substrate 20 (Fig. 6) in a first direction; 
depositing an inter-level dielectric (ILD) layer (22 and 36 in Fig. 6, paragraphs 0021-0022) over the fin structure 24 (Fig. 6); 
etching the ILD layer to form a first opening 38 (Fig. 7, paragraph 0023) in the ILD layer (22 and 36 in Fig. 6), wherein a first portion 36 (Fig. 7) of the ILD layer is un-etched, and wherein etching the ILD layer forms remaining portions 22 (Fig. 7) of the ILD layer (22 and 36 in Fig. 7) having top surfaces below a top surface of the first portion 36 (Fig. 7); 
depositing a fill material 42 (Fig. 7, paragraph 035) in the first opening, the fill material 42 (Fig. 12A) surrounding the remaining portions 22 (Fig. 12A); 
after depositing the fill material 42 (Fig. 7, paragraph 035), planarizing (see “Chemical Mechanical Polish (CMP)” in paragraph 0035) the fill material and the ILD layer; 
forming a second opening (region where 52 is formed in Fig. 12A; and see paragraph 0039, wherein “dummy gate dielectric 27 and dummy gate electrode 26 as shown in FIG. 6 are removed”) in the ILD layer 36 (Fig. 12A); and 
forming a gate structure 52 (Fig. 12A, paragraph 0039) in the second opening.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 15 above, and further in view of Yieh et al. (US 2016/0079034) (hereafter Yieh).
Regarding claim 16, Huang discloses the method of claim 15, however Huang does not disclose reducing an etch rate of an upper region of the ILD layer.  
Yieh discloses reducing an etch rate (see paragraph 0112) of an upper region of the ILD layer 106 (Fig. 1D, paragraph 0086).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to form reducing an etch rate of an upper region of the ILD layer, as taught by Yieh, since the chemistry of the species (Yieh, paragraph 0112) is selected and implant conditions (e.g., dose, energy, temperature) are optimized to achieve desired etch selectivity to remove a feature (e.g., feature 204), a portion of the flowable layer (e.g., portion 212), a sidewall spacer (e.g., sidewall spacer 222), or any combination thereof.
Regarding claim 17, Huang in view of Yieh discloses the method of claim 16, however Huang does not disclose the reducing the etch rate comprises performing an implant process on the ILD layer.  
Yieh discloses the reducing the etch rate (see paragraph 0112) comprises performing an implant process on the ILD layer 106 (Fig. 1D, paragraph 0086).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to form the reducing the etch rate comprises performing an implant process on the ILD layer, as taught by Yieh, since the chemistry of the species (Yieh, paragraph 0112) is selected and implant conditions (e.g., dose, energy, temperature) are optimized to achieve desired etch selectivity to remove a feature (e.g., feature 204), a portion of the flowable layer (e.g., portion 212), a sidewall spacer (e.g., sidewall spacer 222), or any combination thereof.

Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Huang et al. (US 2015/0295089), discloses removing the first dummy gate 26 (Fig. 6, paragraph 0039, wherein “dummy gate dielectric 27 and dummy gate electrode 26 as shown in FIG. 6 are removed”) and a first portion (etched region of 36 in Fig. 7) of the ILD layer to form a first recess 38 (Fig. 7, paragraph 0023), wherein a remaining portion 22 (Fig. 7) of the ILD layer remains in the first recess 38 (Fig. 7) but fails to disclose depositing a sacrificial material in the first recess; and planarizing the sacrificial material to expose a second portion of the ILD layer, wherein after the planarizing, the sacrificial material extends along and contacts an upper surface and sidewalls of the remaining portion of the ILD layer. Additionally, the prior art does not teach or suggest a method comprising: depositing a sacrificial material in the first recess; and planarizing the sacrificial material to expose a second portion of the ILD layer, wherein after the planarizing, the sacrificial material extends along and contacts an upper surface and sidewalls of the remaining portion of the ILD layer in combination with other elements of claim 1.
In addition, a closest prior art, Huang et al. (US 2015/0295089), discloses etching the first dummy gate structure 26 (Fig. 6, paragraph 0039, wherein “dummy gate dielectric 27 and dummy gate electrode 26 as shown in FIG. 6 are removed”) and a first portion (etched region of 36 in Fig. 7) of the interlayer dielectric layer in a first region 38 (Fig. 7), wherein a second portion 22 (Fig. 7) of the interlayer dielectric layer in a second region remain un-etched, and wherein remaining portions 22 (Fig. 7) of the interlayer dielectric layer remain in the first region 38 (Fig. 7) after the etching but fails to disclose forming a sacrificial material surrounding the remaining portion of the interlayer dielectric layer; planarizing the sacrificial material; and etching the second dummy gate structure to remove the second dummy gate structure after planarizing the sacrificial material. Additionally, the prior art does not teach or suggest a method comprising: forming a sacrificial material surrounding the remaining portion of the interlayer dielectric layer; planarizing the sacrificial material; and etching the second dummy gate structure to remove the second dummy gate structure after planarizing the sacrificial material in combination with other elements of claim 8.

A closest prior art, Huang et al. (US 2015/0295089), discloses a method comprising: forming a fin structure 24 (Fig. 6, paragraph 0012) extending from a substrate 20 (Fig. 6, paragraph 0012); forming a first dummy gate 26 (Fig. 6, paragraph 0039) on the fin structure 24 (Fig. 6); depositing an inter-level dielectric (ILD) layer (22 and 36 in Fig. 6, paragraphs 0021-0022) over the fin structure 24 (Fig. 6) and the first dummy gate 26 (Fig. 6); and removing the first dummy gate 26 (Fig. 6, paragraph 0039, wherein “dummy gate dielectric 27 and dummy gate electrode 26 as shown in FIG. 6 are removed”) and a first portion (etched region of 36 in Fig. 7) of the ILD layer to form a first recess 38 (Fig. 7, paragraph 0023), wherein a remaining portion 22 (Fig. 7) of the ILD layer remains in the first recess 38 (Fig. 7) but fails to teach depositing a sacrificial material in the first recess; and planarizing the sacrificial material to expose a second portion of the ILD layer, wherein after the planarizing, the sacrificial material extends along and contacts an upper surface and sidewalls of the remaining portion of the ILD layer as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-7 depend on claim 1.
In addition, a closest prior art, Huang et al. (US 2015/0295089), discloses a method comprising: forming a first dummy gate structure 26 (Fig. 6, paragraph 0039) and a second dummy gate structure on a substrate; depositing an interlayer dielectric layer (22 and 36 in Fig. 6, paragraphs 0021-0022) surrounding the first dummy gate structure 26 (Fig. 6) and the second dummy gate structure; etching the first dummy gate structure 26 (Fig. 6, paragraph 0039, wherein “dummy gate dielectric 27 and dummy gate electrode 26 as shown in FIG. 6 are removed”) and a first portion (etched region of 36 in Fig. 7) of the interlayer dielectric layer in a first region 38 (Fig. 7), wherein the second dummy gate structure and a second portion 22 (Fig. 7) of the interlayer dielectric layer in a second region remain un-etched, wherein etching the first dummy gate structure removes the first dummy gate structure, and wherein remaining portions 22 (Fig. 7) of the interlayer dielectric layer remain in the first region 38 (Fig. 7) after the etching but fails to teach forming a second dummy gate structure on a substrate; depositing an interlayer dielectric layer surrounding the second dummy gate structure; wherein the second dummy gate structure and a second portion of the interlayer dielectric layer in a second region remain un-etched, wherein etching the first dummy gate structure removes the first dummy gate structure, forming a sacrificial material surrounding the remaining portion of the interlayer dielectric layer; planarizing the sacrificial material; and etching the second dummy gate structure to remove the second dummy gate structure after planarizing the sacrificial material as the context of claim 8. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 9-14 depend on claim 8.

3. 	Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	Claim 18 would be allowable because a closest prior art, Huang et al. (US 2015/0295089), discloses after depositing the fill material 42 (Fig. 7, paragraph 035), planarizing (see “Chemical Mechanical Polish (CMP)” in paragraph 0035) the fill material 42 (Fig. 7) and the ILD layer  (22 and 36 in Fig. 7) but fails to disclose the implant process is performed before the planarizing the fill material and the ILD layer. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: the implant process is performed before the planarizing the fill material and the ILD layer in combination with other elements of the base claims 17, 16, and 15. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 19 depends on claim 18.
In addition, claim 20 would be allowable because a prior art, Yieh et al. (US 2016/0079034), discloses performing (see paragraph 0112) an implant process on the ILD layer 106 (Fig. 1D, paragraph 0086) but fails to disclose performing the implant process on the ILD layer increases a number of silicon-silicon bonds at a top surface of the ILD layer. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: performing the implant process on the ILD layer increases a number of silicon-silicon bonds at a top surface of the ILD layer in combination with other elements of the base claims 17, 16, and 15.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813